DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021. Applicant’s election without traverse of claims 1-9 in the reply filed on 11/01/2021 is acknowledged.

Claim Interpretation
Claims 1-9 are directed towards an apparatus (i.e., an imprint apparatus). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATO (US 2016/0207248; of record).
As to claim 1: SATO discloses the claimed imprint apparatus for forming a pattern in an imprint material on a substrate using an original ([0018], FIG. 1), comprising: an image capturing unit configured to capture an image of the substrate ([0018], [0023], [0024], FIG. 1 – scope detectors 5); and a processor ([0018] – i.e., control unit CNT configured to control imprinting operation) configured to perform, based on fine-detection marks and rough-detection marks in the image obtained by the image capturing unit, an alignment process of the original and the substrate in forming the pattern in the imprint material ([0023], [0024], [0025], [0026], [0042], [0043], [0047], FIG. 5), and overlay inspection of the substrate and the pattern formed in the imprint material ([0023], [0024], [0025], [0026], [0042], [0043], [0047], FIG. 5), wherein the processor is configured to change, between the alignment process and the overlay inspection, a rough-detection mark group to be used to specify positions of fine-detection marks in the image obtained by the image capturing unit ([0018], [0047], [0048], FIG. 5).
As to claim 2: SATO remains as applied above. SATO further discloses the claimed wherein the processor is configured to set, in the image obtained by the image capturing unit, a search area of the rough-detection mark group to be used to specify the positions of the fine-detection marks, such that 
As to claim 3: SATO remains as applied above. SATO further discloses the claimed wherein the image capturing unit is configured to capture the image of the substrate at the same magnification in the alignment process and the overlay inspection ([0023], [0024]).
As to claim 4: SATO remains as applied above. SATO further discloses the claimed wherein in the alignment process, the processor is configured to specify the positions of the fine-detection marks based on a position of a rough-detection mark group arranged in a first positional relationship in the image obtained by the image capturing unit, and  - 29 -10198793US01/P219-0633US in the overlay inspection, the processor is configured to specify the positions of the fine-detection marks based on a position of a rough-detection mark group arranged in a second positional relationship different from the first positional relationship in the image obtained by the image capturing unit ([0047], [0048], FIG. 5).
As to claim 5: SATO remains as applied above. SATO further discloses the claimed wherein in the alignment process, the image capturing unit is configured to capture the image of the substrate via the original, and the rough-detection mark group arranged in the first positional relationship is formed from a rough-detection mark provided in the original and a rough-detection mark provided in the substrate ([0047], [0048], FIG. 5).
As to claim 6: SATO remains as applied above. SATO further discloses the claimed wherein in the overlay inspection, the image capturing unit is configured to capture the image of the substrate without intervention of the original, and the rough-detection mark group arranged in the second positional relationship is formed from a rough-detection mark provided in the substrate ([0047], [0048], FIG. 5).
As to claim 7: SATO remains as applied above. SATO further discloses the claimed wherein the rough-detection mark group arranged in the second positional relationship includes part of a pattern already formed in the substrate ([0046]).
As to claim 8: SATO remains as applied above. SATO further discloses the claimed wherein the rough-detection mark group to be used to specify the positions of the fine-detection marks in the alignment process and the rough-detection mark group to be used to specify the positions of the fine-detection marks in the overlay inspection include at least one common rough-detection mark provided in the substrate ([0047], [0048], FIG. 5).
As to claim 9: SATO remains as applied above. SATO further discloses the claimed imprint apparatus for forming a pattern in an imprint material on a substrate using an original, comprising: an image capturing unit configured to capture an image of the substrate; and - 30 -10198793US01/P219-0633US a processor configured to perform, based on fine-detection marks and rough-detection marks in the image obtained by the image capturing unit, an alignment process of the original and the substrate in forming the pattern in the imprint material, and overlay inspection of the substrate and the pattern formed in the imprint material, wherein the processor is configured to: perform the alignment process based on a first image obtained by capturing, by the image capturing unit, a first mark of the substrate and a mark of the original, and perform the overlay inspection based on a second image obtained by capturing a second mark of the substrate by the image capturing unit without intervention of the original, and wherein the first mark and the second mark are provided at different positions on the substrate so that a mark arrangement of the first image is the same as a mark arrangement of the second image (see the rejections above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SREENIVASAN et al. (US 2004/0022888) teaches an alignment system for imprint lithography where multiple optical imaging devices are used to align the template with the substrate (abstract); and KOMINE et al. (US 2008/0225254) teaches a photomask superimposition correcting method of a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743